OPINION
WATT, Justice:
In 1993 Prime Electric Company, an electrical contractor, was engaged in work on the Noble Research Center project at Oklahoma State University, and the ILS (apparently Instrument Landing System) project at the Federal Aviation Administration Center in Oklahoma City. Prime was a non-union employer. Its employees were apparently employed on an at will basis and were not covered by any work rules based on their contracts with Prime.
On August 13,1993, under the authority of the Oklahoma Minimum Wages on Public Works Act, 40 O.S.1991 §§ 196.1, (the “Little Davis-Bacon Act”), the Oklahoma Commissioner of Labor issued an order against Prime to show cause why it should not be prohibited from employment on public works and be required to pay additional wages and penalties. The Commission’s investigation arose because of claims of certain of Prime’s employees that they had not been paid overtime and that they were required to do electricians work, although they were being paid laborers’ wages. Prime’s employees also claimed that they were not being paid overtime. Following a hearing, the Commissioner issued a Determination of Commissioner on December 28,1993, in which he found that Prime had violated the terms of the Act, Prime was prohibited from performing work on public projects for two years, and was liable to several employees for back wages, plus twenty-percent interest and additional penalties.
Prime appealed to the District Court of Oklahoma county under the Administrative Procedures Act, 75 O.S.1991 §§ 301, et seq. The District Court affirmed, on the ground that Prime had violated the Little Davis-Bacon Act, and Prime appealed to this Court. The appeal was assigned to Division 3 of the Court of Appeals. In a not for publication opinion, the Court of Appeals affirmed the Commissioner’s determination.
*365On September 28,1995, Prime filed a Petition for Rehearing in the Court of Appeals in which it claimed that the Little Davis — Bacon Act was unconstitutional, and asked for an additional twenty days to brief the issue. The Court of Appeals denied both Prime’s motion for extension of time and its petition for rehearing on October 6, 1995. On October 10,1995, we handed down our decision in The City of Oklahoma City v. The State of Oklahoma ex rel. Oklahoma Department of Labor, 918 P.2d 26 (Okla.1995), in which we declared the Little Davis-Bacon Act unconstitutional. The next day, October 11, Prime filed an application to vacate the Court of Appeals’s order denying Prime’s petition for rehearing and motion for additional briefing time on the ground that this Court had declared the Little Davis-Bacon Act unconstitutional. The Court of Appeals denied Prime’s application on October 17.
Prime filed a petition for certiorari in this Court on November 1, 1995. The sole issue raised by Prime’s petition for certiorari is whether our opinion in City of Oklahoma City should be applied retroactively to this matter. Prime claims that we should apply City of Oklahoma City retroactively. The Commissioner did not file an answer to Prime’s petition, and has not otherwise resisted Prime’s claim in this Court. We granted certiorari on June 7,1996.
DISCUSSION
In City of Oklahoma City, we held the Little Davis-Bacon Act was unconstitutional because it delegated to the federal government power to determine prevailing wage rates without setting a standard for the exercise of that power. We held that this unconstitutionality permeated the entire Act, so that the Act was void in its entirety.
In our supplemental opinion on rehearing in City of Oklahoma City we held that our ruling would apply retroactively to all prevailing wage claims “pending in the pipeline on October 10, 1995.” 918 P.2d at 83. Our definition of claims in the “pipeline” included claims “pending ... in the appellate process” on October 10,1995, as was this appeal. Id., Note 1.
Prime’s employees’ rights rose or fell exclusively on whether the Little Davis-Bacon Act was constitutional. As Prime’s employees’ claims were in the pipeline on October 10, 1995 and the Little Davis-Bacon Act is unconstitutional, the Commissioner’s determination that Prime had violated the Act was void and unenforceable.
CERTIORARI PREVIOUSLY GRANTED; COURT OF APPEALS OPINION VACATED; TRIAL COURT’S JUDGMENT REVERSED AND COMMISSIONER OF LABOR’S DETERMINATION SET ASIDE.
KAUGER, V.C.J., and HODGES, LAVENDER, HARGRAVE and SUMMERS, JJ., concur.
SIMMS, J., concurs by reason of stare decisis.
ALMA WILSON, C.J., and OPALA, J., dissent.